Citation Nr: 1133647	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to September 6, 2006, for the assignment of a 100 percent rating for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to June 1980 and from August 1981 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.

Subsequent to the statement of the case (SOC), dated in September 2007, additional evidence was added to the claims file.  In April 2008 the Veteran submitted an additional statement regarding the effective date of his claim and a July 1997 letter from the Department of Defense regarding possible exposure to sarin and cyclosarin gas while serving in Iraq and the potential health consequences related thereto.  The Veteran provided this information without providing a waiver of initial review by the RO.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2010), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2010).  In this case, the Board finds that the newly obtained evidence is not pertinent because it is duplicative of other documents and statements already of record at the time of the September 2007 SOC.  The Department of Defense letter, moreover, is not relevant to the Veteran's current claim for an earlier effective date and the Veteran's contention that the effective date of his award for a 100 percent rating for depression should be from January 2001 was already of record and considered at the time of the September 2007 SOC.  Therefore, the Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1). Consequently, the Veteran's claim is ready for appellate review.



FINDING OF FACT

In a May 2003 rating decision, the Veteran's disability rating for depression was increased from 10 percent to 30 percent, effective May 2, 2001; the Veteran did not appeal this decision.


CONCLUSION OF LAW

The criteria for an effective date prior to September 6, 2006, for the assignment of a 100 percent rating for depression have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Veteran's claim began as a claim for entitlement to an increased rating for depression.  The Veteran's rating was increased from 30 percent to 50 percent in an October 2006 rating decision and from 50 percent to 100 percent in a September 2007 decision.  The Veteran has filed a notice of disagreement regarding the effective date assigned.  Because his claim for entitlement to an increased rating was successful, the Board finds that the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, further VCAA notice as to the downstream issue regarding the effective date assigned is not warranted.  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings).  The Veteran has made no such assertions here.  Once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the effective date assigned for the benefit awarded, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required SOC in September 2007 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, to include the SOC issued on September 13, 2007, the Veteran clearly has actual knowledge of the evidence and information necessary to substantiate the claim; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for an earlier effective date.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty to assist contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board concludes VA's duty to assist has been satisfied.  In that regard, the outcome of this appeal turns on a determination as to the date a claim for an increased rating for depression benefits was filed and whether medical documents submitted at this time constituted an informal claim.  The Veteran's previous claims and the resulting rating decisions are of record, as are all the pertinent procedural documents.  There is no suggestion that additional evidence, relevant to these matters, exists and can be procured.  No further development action is required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The Veteran contends that the 30 percent rating for his service-connected depressive disorder prior to September 6, 2006 did not accurately reflect the severity of his condition.  Specifically, the Veteran asserts that he should have been rated at 100 percent from January 3, 2001 when he was hospitalized for depression.     

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a veteran may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2010).

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  Id. at 126.

In a May 2003 rating decision, the RO granted an increased rating for depression and assigned a 30 percent rating, effective May 2, 2001.  The Veteran was notified of this decision in a May 2003 letter and he did not file an appeal as to either the disability rating or effective date assigned.

The Board notes that no statements were received from the Veteran or his representative at any time during the remainder of 2003, or during 2004 or 2005, that could be construed as a claim for an increased rating for depression. 

On October 26, 2006, the RO received a claim for an increased rating for the Veteran's service-connected disabilities and an application for increased compensation based on unemployability.  In support of his claim, the Veteran submitted VA treatment records that showed treatment for depression in May 2006 and hospitalization for depression on September 6, 2006.  In the subsequent October 2006 rating decision, the RO assigned a 50 percent rating for depression, effective September 6, 2006.  Thereafter, a subsequent September 2007 rating decision increased the Veteran's rating for depression to 100 percent, effective September 6, 2006.

The record demonstrates that the May 2003 rating decision became final when the Veteran failed to initiate an appeal of this determination.  See 38 U.S.C.A. §§ § 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2010).  Following the May 2003 rating decision, the record is silent for any formal or informal claim by the Veteran seeking an increased evaluation of his service-connected depression until October 26, 2006, the date of receipt of the claim which initiated the current appeal.  

Consequently, the effective date for the assignment of a 100 percent disability rating for depression would normally be no earlier than a new application for increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  As noted above, in a rating increase case, when a claim is received subsequent to a prior final denial, and the RO finds a basis for granting the benefit sought, the question under § 5110(b)(2) becomes whether it was factually ascertainable that an increase was warranted within the year preceding the date of the claim.  38 C.F.R. § 3.400; Hazan, 10 Vet. App. at 521.  This determination is to be made on the basis of all the evidence of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  However, when it is determined that the factually ascertainable increase occurred more than one year prior to the receipt of the claim for an increase, the effective date is governed by the general rule that the effective date is the later of the date of increase or the date of claim.  Harper, 10 Vet. App at 125; 38 C.F.R. § 3.400(o).

As the Veteran's claim for an increased rating for depression was received on October 26, 2006, an effective date as early as October 26, 2005 could be granted if it were factually ascertainable that an increase in disability had occurred within that year.  

In this case, the increased evaluation was awarded under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2010). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, as discussed above, the medical evidence shows that the Veteran was hospitalized on September 6, 2006 for depression.  As this was within one year of the Veteran's claim for an increased rating and showed an increased level of disability, the RO applied this effective date.  The Board concurs.  Prior to September 6, 2006, VA treatment records from May 2006 indicate that the Veteran reported that he was feeling on the edge of losing control and that he did not do a whole lot, but was feeling a lot of anxiety.  The Veteran's appearance was normal and motor activity was normal, but he had poor eye contact.  Memory also was normal and he was fully oriented to time, place, and person, but affect was abnormal.  Speech, insight, judgment, and intelligence were all normal.  The Veteran denied delusions, obsessions, hallucinations, and suicidal or homicidal ideation.  Based on the foregoing, the examiner's assessment was obsessive compulsive disorder and anxiety and assigned a GAF score of 53, noting that the previous GAF score had been 55 in March 2006.  Otherwise a July 2005 record noted that things were improving for the Veteran at work and that he was continuing his relationship with his girlfriend.  Subsequent private records indicated that the Veteran began individual therapy and medication management on September 11, 2006.  

Based on the evidence of record, the Board concludes that the Veteran's demonstrated psychiatric symptomatology did not warrant an evaluation greater than the assigned 30 percent rating between October 26, 2005 and September 6, 2006.  The July 2005 private record showed an improving work situation and he was continuing to see his girlfriend.  The GAF scores of record, 53 and 55, indicate moderate impairment and the 30 percent rating is intended to compensate for moderate psychiatric impairment.  In May 2006, the Veteran had normal appearance, motor activity, memory, orientation, speech, insight, judgment, and intelligence.  He denied delusions, obsessions, hallucinations, and suicidal or homicidal ideation.  The Board recognizes that he exhibited poor eye contact and had an abnormal affect; however, such symptomatology is fully contemplated in the assigned 30 percent rating for that period.  

During the applicable time frame, there is no evidence that the  Veteran had a significant number of the symptoms ordinarily associated with a greater or "moderate to severe" social and occupational impairment, such as panic attacks more than once a week; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  He was working and had a girlfriend.  While he was going through a divorce, which caused much of his anxiety and psychiatric symptoms, the July 2005 record indicated that the Veteran expected the divorce to become final soon.

Based on the foregoing, the Board concludes that it is not factually ascertainable that there was an increase in the Veteran's psychiatric disability prior to his hospitalization on September 6, 2006.  As such, the effective date of the Veteran's claim is governed by the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year of such date.  38 C.F.R. § 3.400(o)(2).  Therefore, in light of the above, the Board finds that an effective date prior to September 6, 2006 for the 100 percent rating for the service-connected depression is not warranted, and the claim must be denied.

Finally, the Board has considered the Veteran's argument that the 100 percent rating should be effective from January 2001, when the Veteran was hospitalized for depression.  As noted, this hospitalization was considered in the May 2003 rating decision that increased the Veteran's rating for depression from 10 percent to 30 percent.  As discussed above, this decision was not timely appealed and is final.  It is noteworthy, that the Veteran's arguments do not go so far as to amount to an allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  The Court in Fugo also held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.  Here, it is clear the Veteran never with any specificity alleged CUE with the May 2003 rating decision.  Rather, the Veteran implicitly argues that the RO improperly weighed the evidence in assigning a 30 percent rating for his depression, rather than a 100 percent rating to which the Veteran claims he was entitled.  The Board notes that the Veteran's hospitalization records were of record at the time of the May 2003 rating decision.  In sum, the Veteran is not alleging the correct facts were not available to the adjudicators or that some other specific "error" was made.  Rather, the Veteran is merely disagreeing with the Board's analysis of the facts and weighing of the evidence.  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision.  Thus, the May 2003 rating decision is final. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claim, such rule is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to September 6, 2006, for the assignment of a 100 percent rating for depression, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


